DETAILED ACTION
Response to Arguments
Applicant’s arguments, see Remarks pages 6-8, filed 08/03/2021, with respect to Pfeifer does not teach or suggest claim 1 and 18; “… Figures 1 and 2 of Pfeifer show that the duct of the fan is connected to the conduit of the helical screw-type auger for delivering the ground coffee into the brewing chamber and which conduit leads into the brewing chamber through the opening of the water distribution head. Therefore, the duct of the fan is integral with the conduit for the ground coffee, 1.e., it is not detached from the brewing chamber. Thus, the heated air is directed inside the brewing chamber head and does not hit against the outer surface of the brewing chamber.
Pfeifer is silent about the above identified features a) and b) of amended claim 1, i.e., the duct of the fan is not detached and spaced apart from the brewing chamber and the heated air flow does not directly hit against the outer surface of the brewing chamber…” have been fully considered and are persuasive. 
The pre-AlA 35 U.S.C. 103(a) rejection over claims 1,7 and 9, 11, 17-20 as being unpatentable over Pfeifer, US-Patent 6,988,444 in view of Leung, US-Patent 6,286,415 and Song, US-Patent 5,564,331 and Illy, EP1938720 (see abstract) and Lassota, US-Patent 5,953,981 and Pfeifer Il, US-Patent5 551,331, have been withdrawn. 
The pre-AlA 35 U.S.C. 103(a) rejection over claim 8 rejected as being unpatentable over Pfeifer, US-Patent 6,988,444 in view of Leung, US-Patent 6,286,415, and Majer, US-PGPub 2008/0050480 and Song, US-Patent 5,564,331, and Illy, EP 1938720 and Lassota, US-Patent 5,953,981 and Pfeifer Il, US-Patent 5,551,331, has been withdrawn.
Election/Restrictions
This application is in condition for allowance except for the presence of claim 12-16 are directed to Group II non-elected without traverse (see Office actions mailed on 11/06/2014, and 12/31/2014).  Accordingly, claim 12-16 have been cancelled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/08/2015, the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
CANCEL Claim 12-16.

REASONS FOR ALLOWANCE
Claim 1, 7, 8, 9, 11 and 17-20 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest an additional heat source comprising a fan and is separate from a brewing chamber, wherein the heat source provides heat to the brewing chamber on outer surface of the brewing chamber and a temperature regulating means comprising a fan for directing an unobstructed flow of heated air, as recited in claim 1 and 18.

The prior art made of record by Applicant’s submitted IDS filed on 10/11/2019, and not relied upon is considered pertinent to applicant's disclosure. Gavazzi et al. (EP 0 948,926 A1) considered the closest prior art, discloses a coffee vending machine with an additional heat source (40) comprising at least a PCT resistor (Abstract, [0016]-[0017]), separate from a brewing chamber, wherein the heat source (40) provides heat to the brewing chamber on outer surface of the brewing chamber. Gavazzi et al. does not teach or suggest a temperature regulating means comprising a fan for directing an unobstructed flow of heated air, as recited in claim 1 and 18. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG T YOO/Primary Examiner, Art Unit 1792